THE COURT.
Petitioner herein filed an application for a writ of habeascorpus, claiming that he was held illegally by the police authorities upon a warrant charging him with being a fugitive from justice of the state of Washington.
[1] He claimed in the petition that he was not in the demanding state at the time of the commission of the alleged offense. The matter was referred by this court to Honorable C.J. Goodell, Judge of the Superior Court, City and County of San Francisco, for hearing. The findings returned to this court show that a hearing was had and that on such hearing it appeared that the extradition demand charges an offense committed by petitioner against the laws of the state of Washington, in positive and direct terms. They further show that petitioner offered no testimony to the effect that he was absent from the demanding state at the time of the commission of the offense charged, as claimed in his petition. It also appears therefrom that the demand for the petitioner is in all respects legally sufficient. This being so, the writ is discharged and the petitioner remanded.